              Case 2:21-cv-00031-BJR Document 24-3 Filed 01/13/21 Page 1 of 2
From: AWS Trust and Safety <trust-and-safety@amazon.com>
Sent: Sunday, January 10, 2021 7:42:27 PM
To: Amy Peikoﬀ <apeikoﬀ@PARLER.COM>
Subject: RE: Your AWS Account

Hi Amy,

We're open to hear what you're working on and are happy to setup a call. Are there speciﬁc mes you’d prefer?

- AWS Trust and Safety Team


From: Amy Peikoﬀ <apeikoﬀ@PARLER.COM>
Sent: Sunday, January 10, 2021 2:30 PM
To: AWS Trust and Safety <trust-and-safety@amazon.com>
Subject: Re: Your AWS Account


AWS Trust and Safety Team,



I am writing to inform you of additional steps Parler has taken since yesterday morning when we
spoke about our plans for addressing the recent surge in incitement and threats on our platform.

As I told you when we spoke, we have been taking this content very seriously for weeks, as well as
working closely with law enforcement. Much or our resources this past week have been devoted
to fulfilling law enforcement requests, in light of the events on Jan. 6. In addition, a couple weeks
ago I set up a special escalation process for violent or inciting content, for the purpose of
removing content more quickly and sending tips to law enforcement.

Friday, in addition to these measures, and realizing that at least for the time being we need to pay
special attention to this content, we also deployed our preexisting “task force” composed of our
Community Jury Foremen, along with some members of our in-house support team, to start
searching more proactively for it. This group had been previously been tasked with rooting out
spam, particularly spammed photos of scantily clad women, which had been a problem a couple
months ago. (We also have had a lot of “Trump coin sales” spam.) They had been very effective in
rooting this out, and I was confident that they could have similar success with this content. (Note
also that, over three weeks ago, we posted this job listing to add to our in-house staff dedicated
to identifying spam and other content that violates our Community Guidelines.)



As we did with our anti-spam campaign, we have them manually search hashtags where this
content is prevalent, as well as in the comments on “Discover Page” Parleys, and on Parleys by
“Gold Badge” accounts. And, had Apple allowed us to update our app yesterday, we were ready to
deploy some tools that would allow task force members to remove inciting content. We believe
this proactive approach is analogous to having a police officer patrol in places in a town or city
where crime is prevalent, and so is consistent with our principle of not subjecting otherwise

                                                                                                               1/2
               Case 2:21-cv-00031-BJR Document 24-3 Filed 01/13/21 Page 2 of 2
innocent people to 24/7 surveillance. We also believe that, in normal times, this would be
adequate to address this type of content.



However, we agree that these are not normal times and so are preparing to fully deploy, this
evening, a machine-learning algorithm that will flag, and refer to our jury, content likely to be
inciting violence. For the time being, as long as necessary to control this content, flagged posts
and comments will not appear on Parler until cleared by the jury.

We would like the opportunity to discuss further with you our efforts to comply with AWS’s terms
of service with respect to this content, and ask you to reconsider your decision to discontinue
service and evaluate, over the coming days, whether our system is meeting your standards. Let me
know if we can set up a call.




Thank you,

Amy Peikoff




Amy Peikoff | CPO

@AmyPeikoff




apeikoff@parler.com

PARLER.COM




From: AWS Trust and Safety <trust-and-safety@amazon.com>
Sent: Sunday, January 10, 2021 1:27 PM
To: Amy Peikoﬀ <apeikoﬀ@PARLER.COM>
Subject: RE: Your AWS Account

If you have any speciﬁc ques ons regarding how to migrate systems please let us know and we’ll work with support
to provide answers.




                                                                                                                   2/2
